Citation Nr: 9921252	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation under the provisions of 
38 C.F.R. § 3.324 (1998) for multiple noncompensable service-
connected disabilities, to include the issue of whether a 
substantive appeal was timely filed.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
February 1992.  This appeal arises from a December 1993 rating 
decision of the Newark, New Jersey, regional office (RO) which 
denied a compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 (1998) for multiple noncompensable service-connected 
disabilities.  

On May 12, 1999, a hearing was held in Washington, D.C., before 
Barbara B. Copeland, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this claim 
and who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).

The Board notes that the veteran also appealed a February 1993 
rating decision which denied service connection for tinnitus, and 
which assigned compensable disability ratings for left ear 
hearing loss and for chronic serous otitis of the right ear and 
the residuals of an excision of a left ear cholesteatoma, after 
granting service connection for those disabilities.  Service 
connection for tinnitus was subsequently granted in December 
1993.  Further, in a statement received in December 1997, the 
veteran indicated that he was satisfied with the ratings assigned 
to his service-connected disabilities.  He repeated his 
satisfaction with those evaluations at his May 1999 personal 
hearing.  Accordingly, the issues of service connection for 
tinnitus and increased evaluations for left ear hearing loss, 
otitis media of the right ear, and the residuals of an excision 
of a left ear cholesteatoma are no longer the subjects of 
appellate review.

Finally, the Board notes that the veteran appears to have filed a 
claim of service connection for a dental disability in September 
1993.  He reiterated his interest in pursuing this claim during 
his May 1999 personal hearing.  The RO has yet to address this 
issue.  Nevertheless, the issue of the veteran's entitlement to 
service connection for a dental disability is not inextricably 
intertwined with the current appeal, and it is referred to the RO 
for the appropriate action.


REMAND

By a rating action dated in February 1993, service connection was 
granted for left ear hearing loss and for chronic right ear 
serous otitis and the residuals of an excision of a left ear 
cholesteatoma.  Noncompensable disability evaluations were 
assigned.  The RO also indicated that it had considered assigning 
the veteran a compensable evaluation under the provisions of 38 
C.F.R. § 3.324 for multiple noncompensable service-connected 
disabilities.  Nevertheless, the March 1993 notice letter to the 
veteran did not mention 38 C.F.R. § 3.324.

In April 1993, the veteran filed a notice of disagreement that 
did not reference the issue of entitlement to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324.  A June 
1993 statement of the case did not reference this issue, nor was 
it mentioned by the veteran in a July 1997 VA Form 9, Appeal to 
Board of Veterans' Appeals.

The veteran was afforded a personal hearing before the RO in 
September 1993.  Thereafter, by a rating action dated in December 
1993, the hearing officer denied "entitlement to a compensable 
evaluation as a result of two noncompensable service-connected 
disabilities."  The RO issued a supplemental statement of the 
case in January 1994 that specifically included the issue of 
entitlement to a compensable evaluation under the provisions of 
38 C.F.R. § 3.324.  The supplemental statement of the case was 
mailed to the veteran on January 11, 1994.

On the cover letter to this same supplemental statement of the 
case, the RO included the following language: 

If this Supplemental Statement of the Case, 
however, contains an issue which was not 
included in your Substantive Appeal, you 
must respond within 60 days to perfect your 
appeal as to the new issue.  If you do not 
timely file a substantive appeal as to any 
new issue(s) we will place your records on 
the docket of the Board of Veterans' 
Appeals for review of the prior issues, if 
any, and the Board of Veterans' Appeals 
will provide you with a copy of its 
decision.  

The veteran did not file, within the following 60 days, any 
response to the January 1994 supplemental statement of the case.  
Moreover, no communication was received from the veteran until 
December 1997. 

In view of the above development, there is a question as to 
whether there was a timely substantive appeal to the supplemental 
statement of the case dated January 1994 of which he received 
notification by letter dated January 11, 1994.  In this regard, 
the applicable criteria provide as follows:  "An appeal consists 
of a timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal."  38 C.F.R. § 20.200 (1998).  Further, the 
regulations state:

"[i]f a Supplemental Statement of the Case 
covers issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect to 
the additional issues."

38 C.F.R. § 20.302(c) (1998).  The RO has not considered the 
issue of whether there was a timely substantive appeal to the 
supplemental statement of the case dated in January 1994.  Thus, 
to ensure the veteran is not prejudiced by the Board considering 
a question not yet addressed by the RO, the claims folder must be 
returned to the RO for its initial review of the timeliness 
matter.  Floyd v. Brown, 9 Vet. App. 88 (1996); See also Curry v. 
Brown, 7 Vet. App. 59 (1994) and 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED to the RO for the 
following development:

1.  The RO should inform the veteran that 
it will be considering the matter of 
whether there was a timely substantive 
appeal to the issue of entitlement to a 
compensable evaluation under the provisions 
of 38 C.F.R. § 3.324, contained in the 
supplemental statement of the case dated in 
January 1994.  The veteran should be asked 
whether he wishes to submit additional 
evidence or argument pertaining to this 
matter.  The veteran should also be advised 
that he may appear at a hearing to present 
argument on this issue.  (He may appear at 
a regional office hearing presided over by 
a hearing officer and/or he may appear for 
a hearing before a member of the Board, 
sitting at the RO or in Washington, DC.)

2.  The RO should adjudicate the timeliness 
issue and furnish the veteran with a 
supplemental statement of the case on this 
matter.  An opportunity to respond should 
be provided to the veteran and his 
representative.

Subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  The veteran need take no action until otherwise 
notified, but he or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
afford due process.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	BARBARA B. COPELAND 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


